The opinion of the Court was drawn up by
Tenney, C. J.
The parties, in legal form, “ agreed to submit the demand with the cause of action set forth in the writ, hereto annexed, to,” &c. The action is trespass, and the writ makes a part of the case. The claim is shown clearly by the declaration in the writ, and the words upon the back thereof, “from the office of Yirgin & Dunnell,” is a sufficient signing of the claim in behalf of the plaintiff. R. S. of 1841, c. 138, § § 2 and 4. Exceptions overruled.
Hathaway, Cutting, May, Goodenow, and Davis, J. J., concurred.